DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application, filed on 12/22/2017, is a 371 of PCT/EP2015/080800 (12/21/2015), which claims benefit of 62/185,000 (06/26/2015).
This action is in response to amendments and remarks filed on 12/22/2017. In the amendments, claims 1-15 are cancelled and claims 16-30 are added. Claims 16-30 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/22/2017. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 1 fails to show paragraphs [0052]-[0058] as described in the specification (PGPUB US20180181860A1). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 111 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21, 23, and 25 are objected to because of the following informalities:  
In claim 21, line 2, “the group” should be “a group”.
In claim 23, line 1, “the group” should be “a group”.
In claim 25, line 2, “the group” should be “a group”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Claim 29 recites "computer readable storage medium." The broadest reasonable interpretation of a claim drawn to "computer readable storage medium," in view of the present specification, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "computer readable storage medium" recited in claim 29 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory computer readable storage medium” (emphasis added).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "said driving event" in line 1. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a driving event.”
Claim 26 recites the limitation "said hidden layers" in line 3-4. There is insufficient antecedent basis for this limitation in the claim. It is unclear if "said hidden layers" refers to “higher hidden layers” or “lower hidden layers” of claim 16. For examination purposes, "said hidden layers" in claim 16 has been interpreted as referring to either “higher hidden layers” or “lower hidden layers.”
The term "higher" in claims 16-30 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, if a neural network has ten hidden layers, how does one of ordinary skill in the art decide the threshold for which layer belongs to the “higher” hidden layer grouping- would it be the top seven, top five, or top three layers? For examination purposes, any hidden layer that has at least one layer below it in a neural network can be considered a "higher" hidden layer.
lower" in claims 16-30 is a relative term which renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, if a neural network has ten hidden layers, how does one of ordinary skill in the art decide the threshold for which layer belongs to the "lower" hidden layer grouping- would it be the bottom seven, bottom five, or bottom three layers? For examination purposes, any hidden layer that has at least one layer above it in a neural network can be considered a “lower” hidden layer.
Each dependent claims is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (“Convolutional Neural Networks for Human Activity Recognition using Mobile Sensors”) in view of Stikic et al. (“Weakly Supervised Recognition of Daily Life Activities with Wearable Sensors”).
Any limitation that recites “or” or “/” or “at least one of” has been interpreted as requiring only one of the alternatives listed. Any limitation that recites “at least two of” has been interpreted as requiring only two of the alternatives listed.
Regarding Claim 16,
Zeng et al. teaches a computer-implemented method for estimating movement behaviour of a user of a mobile communication device by a neural network comprising one or more lower and one or more higher hidden layers; said method further comprising the following steps (pg. 197 fourth full paragraph: “In this work, we propose an approach based on Convolutional Neural Networks (CNN) [2] to recognize activities in various application domains” and pg. 202 fourth full paragraph: “This dataset contains six daily activities collected in an controlled laboratory environment. The activities includes “jogging”, “walking”, “ascending stairs”, and “descending stairs”, etc., which are recorded from 36 users collected using a cell phone in their pocket with 20Hz sampling rate resulting around 29,000 frames” teach a method of estimating movement behavior of a user of a cell phone (mobile communication device) by a convolutional neural network; Fig. 3 teaches the convolutional neural network contains lower and higher hidden layers; pg. 202 first full paragraph: “All the deep learning based algorithms (CNN-based, and RBM) are performed on a server, equipped with a Tesla K20c GPU and 48G memory. The traditional learning algorithms (PCA, statistics) are run on the same server with an Intel Xeon E5 CPU” teaches a computer-implemented method): 
obtaining sensor data from one or more sensors in said mobile communication device; and obtaining measurements related to a movement of said user (pg. 201 last full paragraph: “We selected three publically available datasets for our evaluation. All datasets related to human activities in different contexts and have been recorded using tri-axial accelerometers” and pg. 202 fourth full paragraph: “Actitracker...This dataset contains six daily activities collected in an controlled laboratory environment. The activities includes “jogging”, “walking”, “ascending stairs”, and “descending stairs”, etc., which are recorded from 36 users collected using a cell phone in their pocket with 20Hz sampling rate resulting around 29,000 frames” teaches obtaining sensor data from tri-axial accelerometers (sensors) and movement measurements of the user; in particular, the “Actitracker” dataset contained sensor data in a cell phone (mobile communication device)); 
labelling said measurements...with a first set of said sensor data; and pre-training said one or more lower hidden layers to estimate said measurements from said first set of sensor data in order to estimate said movement of said user (pg. 201 Algorithm 1: Convolutional Neural Network for Activity Recognition and Fig. 3 teach using a labeled dataset to train the neural network for activity recognition (movement estimation) as output, which includes training a first hidden layer (lower hidden layer) of the neural network; pg. 199 second full paragraph: “2) hidden layers...whose values are derived from previous layers l − 1” and Fig. 3 teach that a higher hidden layer’s values are derived from a previous hidden layer, thus rendering the first hidden layer to be trained prior to the second (higher) hidden layer in which the first hidden layer has been “pre-trained”; pg. 201 last full paragraph: “We selected three publically available datasets for our evaluation. All datasets related to human activities in different contexts and have been recorded using tri-axial accelerometers” and pg. 202 fourth full paragraph: “Actitracker...This dataset contains six daily activities collected in an controlled laboratory environment. The activities includes “jogging”, “walking”, “ascending stairs”, and “descending stairs”, etc., which are recorded from 36 users collected using a cell phone in their pocket with 20Hz sampling rate resulting around 29,000 frames” teach that the labeled dataset includes a set of sensor data obtained from sensors in a cellphone in which the x-axis data can be considered the first set, see Fig. 3); and
obtaining a second set of said sensor data; wherein movement behaviour of said user is labelled with said second set as labelled data; and training said one or more higher hidden layers in said neural network with said labelled data to estimate said movement behaviour of said user as said output (pg. 201 Algorithm 1: Convolutional Neural Network for Activity Recognition and Fig. 3 teach using a labeled dataset to train the neural network for activity recognition (movement estimation) as output, which includes training a second hidden layer (higher hidden layer) of the neural network; pg. 201 last full paragraph: “We selected three publically available datasets for our evaluation. All datasets related to human activities in different contexts and have been recorded using tri-axial accelerometers” and pg. 202 fourth full paragraph: “Actitracker...This dataset contains six daily activities collected in an controlled laboratory environment. The activities includes “jogging”, “walking”, “ascending stairs”, and “descending stairs”, etc., which are recorded from 36 users collected using a cell phone in their pocket with 20Hz sampling rate resulting around 29,000 frames” teach that the labeled dataset includes a set of sensor data obtained from sensors in a cellphone in which the y-axis data can be considered the second set, see Fig. 3).
Zeng et al. does not appear to explicitly teach labelling said measurements as weakly labelled data with a first set of said sensor data.
However, Stikic et al. teaches labelling said measurements as weakly labelled data with a first set of said sensor data (pg. 2523 Section 3: “Unlike standard supervised learning, which requires each training instance to be associated with its corresponding class label, multi-instance learning relies on a significantly weaker labeling information. Here, the labels are not assigned to the individual training instances, but rather to sets of instances, namely, bags-of-instances” and pg. 2523 Section 3.2: “Multi-instance learning can be applied to activity recognition by introducing bags-of-activities. This way, activity labels do not have to be provided for each data point but rather on a very coarse level: Sensor data are grouped into bags and the labels are provided for the bags” teach labelling activity measurements as weakly labelled data with sensor data; pg. 2526 Section 5.1: “Data are recorded from three 3D accelerometers” teaches sensor data gathered from accelerometers).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate labelling said measurements as weakly labelled data with a first set of said sensor data as taught by Stikic et al. to the disclosed invention of Zeng et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “efficiently adapt and utilize weakly supervised learning methods for the activity recognition problem” (Stikic et al.pg. 2522 first full paragraph).
Regarding Claim 17,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. further teaches wherein said training further comprises training said one or more lower hidden layers in said neural network (pg. 201 Algorithm 1: Convolutional Neural Network for Activity Recognition and Fig. 3 teach training the neural network includes training the lower hidden layers).
Regarding Claim 20,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. further teaches wherein said sensors comprise an accelerometer and/or a compass and/or a gyroscope (pg. 201 last full paragraph: “We selected three publically available datasets for our evaluation. All datasets related to human activities in different contexts and have been recorded using tri-axial accelerometers” teaches sensors comprise tri-axial accelerometers).
Regarding Claim 25,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. further teaches wherein said neural network is a deep neural network comprising at least two of the group of a long-short-term memory neural network component, a convolutional neural Fig. 3 teaches the structure of deep neural network for Human Activity Recognition wherein the neural network comprises a convolutional neural network component (see the convolution layer) and feed forward neural network component (see hidden layers) as the lower and higher hidden layers).
Regarding Claim 27,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. further teaches wherein said training and pre-training further comprise fine-tuning respectively parameters of said higher and lower hidden layers (pg. 201 Algorithm 1: Convolutional Neural Network for Activity Recognition: “Use soft-max to do classification and update the weight of each edge in the network” teaches training and pre-training comprises updating (fine-tuning) weight parameters of layers of the neural network, including the lower and higher layers (see Fig. 3)).
Regarding Claim 28,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. further teaches a computer program product comprising computer-executable instructions for performing the method according to claim 16 when the program is run on a computer (pg. 201 Algorithm 1: Convolutional Neural Network for Activity Recognition and pg. 202 first full paragraph: “The acceleration values were normalized to have zero mean and unit standard variance for CNN-based approach. All the deep learning based algorithms (CNN-based, and RBM) are performed on a server, equipped with a Tesla K20c GPU and 48G memory. The traditional learning algorithms (PCA, statistics) are run on the same server with an Intel Xeon E5 CPU” teaches running algorithms on a computer, thus rendering the use of computer-executable instructions to run program on a computer).
Regarding Claim 29,
Zeng et al. in view of Stikic et al. teaches the computer program product according to claim 28.
Zeng et al. further teaches a computer readable storage medium comprising the computer program product according to claim 28 (pg. 202 first full paragraph: “The acceleration values were normalized to have zero mean and unit standard variance for CNN-based approach. All the deep learning based algorithms (CNN-based, and RBM) are performed on a server, equipped with a Tesla K20c GPU and 48G memory. The traditional learning algorithms (PCA, statistics) are run on the same server with an Intel Xeon E5 CPU” teaches a 48G memory (corresponds to computer readable storage medium) used to implement the algorithm).
Regarding Claim 30,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. further teaches a data processing system programmed for carrying out the method according to claim 16 (pg. 202 first full paragraph: “The acceleration values were normalized to have zero mean and unit standard variance for CNN-based approach. All the deep learning based algorithms (CNN-based, and RBM) are performed on a server, equipped with a Tesla K20c GPU and 48G memory. The traditional learning algorithms (PCA, statistics) are run on the same server with an Intel Xeon E5 CPU” teaches a data processing system for carrying out the method).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (“Convolutional Neural Networks for Human Activity Recognition using Mobile Sensors”) in view of Stikic et al. (“Weakly Supervised Recognition of Daily Life Activities with Wearable Sensors”) and further in view of Wu et al. (“DEEP NEURAL NETWORKS EMPLOYING MULTI-TASK LEARNING AND STACKED BOTTLENECK FEATURES FOR SPEECH SYNTHESIS”).
Regarding Claim 19,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. in view of Stikic et al. does not appear to explicitly teach comprising: after said pre-training, removing one or more top layers of said lower hidden layers.
However, Wu et al. teaches comprising: after said pre-training, removing one or more top layers of said lower hidden layers (Fig. 2 and pg. 4461 last full paragraph: “(a) Train the first DNN or MTLDNN, which contains a bottleneck layer; (b) Make a forward pass through this network to generate bottleneck features for the training, development and evaluation data, frame by frame; (c) Stack bottleneck features from several consecutive frames around the current frame alongside the linguistic features” teach after training the first DNN (corresponds to after pre-training), the method makes a forward pass to generate bottleneck features from the bottleneck hidden layer and take the bottleneck feature information away from the bottleneck hidden layer (corresponds to removing top layer of lower hidden layers) and use that information as input to the second DNN).
Zeng et al., Stikic et al., and Wu et al. are analogous art because they are directed to machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate comprising: after said pre-training, removing one or more top layers of said lower hidden layers as taught by Wu et al. to the disclosed invention of Zeng et al. in view of Stikic et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “the use of bottleneck features as a compact, learned representation, and to stack multiple frames of them to provide wide...contextual information.” (Wu et al. pg. 4461 Section 2.2).



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (“Convolutional Neural Networks for Human Activity Recognition using Mobile Sensors”) in view of Stikic et al. (“Weakly Supervised Recognition of Daily Life Activities with Wearable Sensors”) in view of Wu et al. (“DEEP NEURAL NETWORKS EMPLOYING MULTI-TASK LEARNING AND STACKED BOTTLENECK FEATURES FOR SPEECH SYNTHESIS”) and further in view of Eren et al. (“Estimating Driving Behavior by a Smartphone”).
Any limitation that recites “or” or “/” or “at least one of” has been interpreted as requiring only one of the alternatives listed. 
Regarding Claim 23,
Zeng et al. in view of Stikic et al. in view of Wu et al. teaches the method according to claim 19.
Zeng et al. in view of Stikic et al. in view of Wu et al. does not appear to explicitly teach wherein said driving event is one of the group of braking, accelerating, coasting, taking roundabout, turning and lane switching.
However, Eren et al. teaches wherein said driving event is one of the group of braking, accelerating, coasting, taking roundabout, turning and lane switching (pg. 235 second full paragraph: “In order to detect the current event, our algorithm continuously acquires data from the accelerometer, gyroscope, and magnetometer. We conjecture risky events occur when there are sharp or sudden maneuvers, unsafe left or right turns, lane departures, and sudden braking or speed-up” teaches driving events such as braking, speed-up (accelerating), lane departures (lane switching), and turning).
Zeng et al., Stikic et al., Wu et al. and Eren et al. are analogous art because they are directed to machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein said measurements comprise at least one of the group of 
One of ordinary skill in the arts would have been motivated to make this modification in order to “estimate driving profile of drivers which is capable of detecting risky driving patterns likely to be generated by drowsiness, inattention or traffic violations” (Eren et al. pg. 234 first full paragraph).

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (“Convolutional Neural Networks for Human Activity Recognition using Mobile Sensors”) in view of Stikic et al. (“Weakly Supervised Recognition of Daily Life Activities with Wearable Sensors”) and further in view of Eren et al. (“Estimating Driving Behavior by a Smartphone”).
Any limitation that recites “or” or “/” or “at least one of” has been interpreted as requiring only one of the alternatives listed. Any limitation that recites “at least two of” has been interpreted as requiring only two of the alternatives listed.
Regarding Claim 21,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. in view of Stikic et al. does not appear to explicitly teach wherein said measurements comprise at least one of the group of a speed measurement; a throttle measurement of a throttle position of a transportation means operated by said user; an engine's RPM or revolutions per minute measurement.
However, Eren et al. teaches wherein said measurements comprise at least one of the group of a speed measurement; a throttle measurement of a throttle position of a transportation means operated by said user; an engine's RPM or revolutions per minute measurement (pg. 236 sixth full paragraph: “In our context, accelerometer sensor data gives the amount of acceleration applied to the vehicle in the (x, y, z) planes. The accelerometer data also provides the position and speed information of the vehicle” teaches speed measurement from accelerometer data).
Zeng et al., Stikic et al., and Eren et al. are analogous art because they are directed to human activity recognition using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein said measurements comprise at least one of the group of a speed measurement as taught by Eren et al. to the disclosed invention of Zeng et al. in view of Stikic et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “estimate driving profile of drivers which is capable of detecting risky driving patterns likely to be generated by drowsiness, inattention or traffic violations” (Eren et al. pg. 234 first full paragraph).
Regarding Claim 22,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. in view of Stikic et al. does not appear to explicitly teach wherein said estimating movement behaviour comprises estimating a driving event.
However, Eren et al. teaches wherein said estimating movement behaviour comprises estimating a driving event (Fig. 1 teaches using Bayes Classification to estimate a user’s driving event as a risky or safe driving event).
Zeng et al., Stikic et al., and Eren et al. are analogous art because they are directed to human activity recognition using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein said estimating movement behaviour comprises estimating a driving event as taught by Eren et al. to the disclosed invention of Zeng et al. in view of Stikic et al.

Regarding Claim 24,
Zeng et al. in view of Stikic et al. teaches the method according to claim 16.
Zeng et al. in view of Stikic et al. does not appear to explicitly teach wherein said estimating movement behaviour comprises estimating a transport mode of said user.
However, Eren et al. teaches wherein said estimating movement behaviour comprises estimating a transport mode of said user (Fig. 1 teaches using Bayes Classification to estimate a user’s transport mode as a risky or safe transport mode).
Zeng et al., Stikic et al., and Eren et al. are analogous art because they are directed to human activity recognition using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein said estimating movement behaviour comprises estimating a transport mode of said user as taught by Eren et al. to the disclosed invention of Zeng et al. in view of Stikic et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “estimate driving profile of drivers which is capable of detecting risky driving patterns likely to be generated by drowsiness, inattention or traffic violations” (Eren et al. pg. 234 first full paragraph).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yao et al. (US 2018/0032844 A1) teaches implementing convolutional neural networks for object recognition.
TAMATSU et al. (US 2015/0006444 A1) teaches obtaining improved structure of a neural network. 
A prior art rejection has not been applied to claims 18 and 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/YING YU CHEN/               Examiner, Art Unit 2125